Citation Nr: 9934690	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from October  1968 to 
September 1971, from August  1973 to August 1975, and from 
April 1977 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for diabetes mellitus.


REMAND

The record reflects that when the veteran was seen for VA 
examination in February 1998, it was noted he had been in 
treatment for diabetes mellitus at a VA outpatient facility, 
the Ventnor Clinic since December 1997, and additional 
treatment was planned at that location.  The referenced 
outpatient treatment is not reflected in the file.  In this 
regard the U. S. Court of Appeals for Veterans Claims (Court) 
has held that VA adjudicators are charged with constructive 
notice of documents generated by VA. Bell v. Derwinski, 2 
Vet. App. 611 (1992).  VA is charged with such notice even if 
the documents have not been made part of the record in a 
claim for benefits.  Accordingly, the case must be returned 
to the RO in order that the records of all VA treatment can 
be associated with the claims folder.  Also, on remand the 
veteran's service representative should be provided an 
opportunity to review the file and submit comment in support 
of the veteran's appeal.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.
 
1.  The RO should request copies of all 
pertinent VA treatment records from the 
Ventnor Clinic and any other VA facility 
identified by the veteran, for 
association with the claims folder.

2.  The veteran's service representative 
as listed on the initial page of this 
remand should be contacted and provided 
an appropriate opportunity to review the 
file and submit comment and argument in 
support of the veteran's claim.  

3.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 
 


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

